Citation Nr: 1818005	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for left ear otitis media.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 2016, where the Veteran's claims for entitlement to service connection for left ear hearing loss and otitis media were reopened and remanded for further development.  Specifically, the Board found an April 2012 VA examination and May 2012 addendum opinion to be inadequate.  

In October 2016, the Veteran was provided a thorough and adequate VA examination for his left ear disabilities.  Although the Veteran's representative claims that the examination did not fully comply with the remand, for the reasons set forth below, the Board finds this examination to be adequate.  

Accordingly, the Board's September 2016 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's left ear hearing loss preexisted service and clear and unmistakable evidence shows that the left ear hearing loss was not aggravated by service.  

2.  Clear and unmistakable evidence shows that the Veteran's left ear otitis media preexisted service and clear and unmistakable evidence shows that the left ear otitis media was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The Veteran's preexisting left ear hearing loss was not aggravated by active service.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. § 3.303 (2017). 

2.  The Veteran's preexisting left ear otitis media was not aggravated by active service.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  





II. Legal Criteria & Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progression of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness was nevertheless rebutted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran claims that he is entitled to service connection for his left ear hearing loss and otitis media because these disabilities were caused by noise exposure due to weapon training in service.  

The Board notes that there is no question that the Veteran has current hearing loss and otitis media of the left ear.  Thus, the questions that remain before the Board are first whether the hearing loss and otitis media were preexisting conditions, and if so, whether these preexisting conditions were clearly and unmistakably not aggravated during service.   

Initially, the Veteran's service treatment records contain a September 1966 report of medical history where the Veteran noted a history of ear trouble and hearing loss.  However, the September 1966 induction examination found the Veteran's ears to be normal.  Thus, the Veteran is presumed to have been sound upon entering active service.  See 38 C.F.R. § 3.304(b) (only such conditions as are recorded in examination reports are to be considered as noted).  

The service treatment records also contain a November 1966 Medical Board report.  Therein, it was noted that the Veteran was admitted to the United States Army Hospital, Fort Jackson, South Carolina on November 10, 1966.  The Veteran reported having difficulties with his ears dating back to 1960 when he experienced some pain and decreased hearing in both ears.  He reported being told by different physicians that he should stop skin diving due to his ear pain.  He also reported a history of drainage from both ears.  

On examination, the physician noted there to be evidence of an old myringotomy site of the left ear and a recollection of fluid present.  On auditory testing, hearing in the right ear was noted to be within normal limits, but hearing in the left ear had a 40 decibel loss.  The physician provided a diagnosis of chronic serous otitis media of the left ear, and partial deafness of the left ear secondary to the otitis media.  The physician concluded that the Veteran was medically unfit for enlistment or induction because of chronic, serous otitis media of the left ear, with associated hearing loss.  He further noted that the Veteran was fit for retention, but that the Veteran elected separation.  He was subsequently presented for Medical Board evaluation and disposition.    

Also of record are private medical records from June 1996.  These records indicate that the Veteran underwent a left tympanoplasty with mastoidectomy in June 1996, but there is no indication of an opinion regarding the etiology of his left ear disabilities.  

In October 2016, the Veteran was provided a VA examination for his left ear hearing loss and otitis media.  The examiner conducted a full review of the Veteran's claims file.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner further opined that there is clear and unmistakable evidence that the Veteran had otitis media prior to joining the military.  She reasoned that both "hearing loss" and "ear problems" were selected yes on his report of medical history.  Seven weeks later, at his Medical Board evaluation, he reported that he had difficulty with his ears, to include hearing loss, infections and drainage, for several years.  He was even told to stop diving by his doctors.  

The examiner noted that the Veteran had an acute ear infection three weeks after enlistment and was treated for this condition over the course of a few weeks, including having a left myringotomy in October 1966.  It was further noted that the Veteran was treated for a sore throat, which is evidence that he had an upper respiratory infection which is often associated with otitis media.  The examiner noted that at separation-two weeks after the myringotomy, his left eardrum was described as intact and he again had fluid in his ears.

Regarding the hearing loss, the examiner noted that conductive hearing loss was noted in the left ear at discharge, and was not present at enlistment.  However, the examiner indicated that conductive hearing loss is caused by a problem in the outer or middle ear, and in the Veteran's case, it was caused by fluid in the middle ear-not by acoustic trauma.  The examiner indicated that there is no scientific evidence that acoustic trauma can cause otitis media.  She further indicated that the Veteran's hearing loss at separation was conductive, as is his current left ear hearing loss, and that this condition was not caused by acoustic trauma.

Regarding aggravation of the Veteran's condition, the examiner opined that it is not likely that the Veteran's conditions increased or aggravated during service.  She reasoned that there is an indication of one episode of an acute ear infection in service; however, this was in conjunction with other upper respiratory symptoms.  She further indicated that there was no evidence of any event in the military that could have caused the ear infection.  She therefore concluded that the infection reported during service was likely part of the normal course of the disease.  She further reasoned that the Veteran was in service for two months, so it is not likely that there would have been time for a chronic condition to be increased or aggravated. 

Finally, the record includes lay statements from the Veteran and his brother.  Statements submitted in May 2009 from the Veteran and his brother largely account the same events.  The Veteran claims that while in basic training in South Carolina, he "ended up with a loss of hearing" is his left ear, as well as loss of balance.  He contends that this injury was due to the loud percussion of guns during weapons training.  He contends that during treatment, his eardrum was punctured while trying to relieve the pressure and drain the infection that had settled in his ear.  He further contends that because of this condition, he was required to accept a medical discharge prior to completing 90 days active service.  He filed a claim upon his return from service in 1969, which was denied.  Since this time, he contends that he has had two surgeries in his left ear and still has little to no hearing.  He claims that "[n]one of these conditions existed prior to" his service.  

Furthermore, in his February 2010 Notice of Disagreement, he stated that he had about two weeks left in boot camp when he was on the firing range where weapons were being fired when he experienced pain and lost hearing in his left ear.  He indicated that he went to sick call and it was determined that his ear drum was punctured and he was subsequently discharged.  

In light of the above, the Board finds that the Veteran's currently diagnosed left ear hearing loss and otitis media clearly and unmistakably preexisted his military service, and were not clearly and unmistakably aggravated beyond their natural progression during service.  

Although the Veteran was not "noted" to have any left ear hearing issues upon induction examination, he clearly reported pre-service history of ear trouble and hearing loss, and this is supported by the medical evidence of record.  Furthermore, he acknowledged during his Medical Board Evaluation in November 1966 that he had issues with drainage and hearing since 1960-prior to service.  Finally, the October 2016 VA examiner determined that the disabilities preexisted active service.  Thus, the most probative evidence of record establishes that the Veteran's left ear otitis media and hearing loss clearly and unmistakably preexisted service. 

Similarly, the evidence of record establishes that the preexisting left ear otitis media and hearing loss were clearly and unmistakably not aggravated during service.  The October 2016 examiner provided the opinion that it is not likely that the Veteran's left ear disabilities were aggravated during service.  Although the Veteran had one reported ear infection during service, the examiner indicated that this was in conjunction with an upper respiratory infection, and a normal course of the disease.  She further indicated that the Veteran's conductive hearing loss is caused by a problem with fluid in the middle ear, and not by any acoustic trauma.  The Board finds this opinion to be adequate and consistent with the most probative evidence of record.  The Board finds that the Veteran's left ear otitis media and hearing loss were clearly and unmistakably not aggravated during service.  

To the extent that the Veteran contends that his left ear hearing loss and otitis media were caused by in-service noise exposure, the Board notes that the Veteran is competent to report that he had such hearing loss and otitis media symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, competence and credibility and separate matters which must be addressed.  

The Veteran claimed in his February 2010 Notice of Disagreement that he experienced pain and loss of hearing in his left ear after exposure to loud noise on a firing range and that he went to sick call and was told he had punctured his ear drum.  However, May 2009 statements from the Veteran and his brother state that the Veteran's eardrum was punctured during treatment.  He further contends that "[n]one of these conditions existed prior to" service.  The Veteran and his brother are competent to make these reports, but finds that they lack credibility.  

The Board notes that the contemporaneous medical evidence of record does not support these assertions, and the Veteran's statements as to the nature of his in-service treatment for left ear complaints as well as the lay statements denying any pre-service left ear problems lack credibility.  Further, the Veteran himself reported in November 1966 that he experienced ear problems prior to service.  In essence, the objective record conflicts with the Veteran's statements.  Further, the contemporaneous medical evidence clearly and unmistakably establishes that these disabilities preexisted service and they were not aggravated during service.  

In summary, the credible and probative evidence of record establishes that the Veteran's left ear hearing loss and otitis media preexisted service and were not aggravated by his active service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for left ear otitis media is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


